
	
		II
		111th CONGRESS
		1st Session
		S. 1273
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2009
			Mr. Dorgan (for himself,
			 Ms. Stabenow, Mr. Udall of Colorado, and Mr. Isakson) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  establishment of permanent national surveillance systems for multiple
		  sclerosis, Parkinson’s disease, and other neurological diseases and
		  disorders.
	
	
		1.Short titleThis Act may be cited as the
			 National MS and Parkinson’s Disease
			 Registries Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Multiple sclerosis
			 (referred to in this section as MS) is a progressive, disabling
			 disease that affects the brain and the spinal cord causing loss of myelin,
			 damage to axons, and cerebral atrophy.
			(2)MS is a
			 prime-of-life disease with an average age of onset at 30 to 35 years of
			 age.
			(3)More than 10,000
			 individuals in the United States are diagnosed with MS annually, and it is
			 thought that more than 400,000 individuals in the United States have MS.
			(4)Parkinson’s
			 disease is a chronic, progressive neurological disease. The primary pathologic
			 feature of Parkinson’s disease is degeneration and premature death of
			 dopamine-producing brain cells.
			(5)Parkinson’s is the
			 second-most common neurodegenerative disease in the United States.
			(6)It is estimated
			 that more than 1,000,000 Americans are currently fighting Parkinson’s disease,
			 and 60,000 Americans are newly diagnosed every year.
			(7)Although estimates
			 exist, there is no confirmed data regarding prevalence or diagnosed cases of
			 Parkinson’s disease or MS.
			(8)The causes of
			 Parkinson’s disease and MS are not well understood.
			(9)There is no known
			 cure for Parkinson’s disease or MS.
			(10)Studies have
			 found relationships between both MS and Parkinson’s disease and environmental
			 and genetic factors, but those relationships are not well understood.
			(11)Better data are
			 needed to understand the economic impact of Parkinson’s disease, MS, and other
			 neurological diseases.
			(12)There are several
			 drugs currently approved by the Food and Drug Administration for the treatment
			 of MS, which have shown modest success in reducing relapses, slowing
			 progression of disability, and limiting the accumulation of brain
			 lesions.
			(13)Currently,
			 state-of-the-art treatment for Parkinson’s disease is based on a 40-year-old
			 pharmaceutical therapy, which only treats some of the motor symptoms of
			 Parkinson’s disease. Deep brain stimulation surgery is available for certain
			 patients and treats some symptoms of Parkinson’s disease.
			(14)No therapies
			 exist that will slow or stop progression of Parkinson’s disease. There is no
			 effective, lasting therapy for all features of Parkinson’s disease.
			(15)Central nervous
			 system drugs, including therapies for MS, Parkinson’s disease, and other
			 neurological diseases, are the slowest in the drug development pipeline, taking
			 an average of 15 years post discovery for new therapies to reach the
			 market.
			(16)Several small and
			 uncoordinated MS and Parkinson’s disease registries, surveillance systems, and
			 databases exist in the United States and throughout the world.
			(17)A single national
			 system to collect and store information on the incidence and prevalence of MS,
			 Parkinson’s disease, or other neurological diseases in the United States does
			 not exist.
			(18)The Agency for
			 Toxic Substances and Disease Registry (ATSDR) has established a series of small
			 pilot studies, beginning in fiscal year 2006, to evaluate the feasibility of
			 various methodologies to create an MS surveillance system at the national
			 level.
			(19)The national
			 surveillance system methodology resulting from the MS pilot studies should be
			 expanded upon and developed into a national surveillance system for Parkinson’s
			 disease.
			(20)The establishment
			 of separate, coordinated national surveillance systems for Parkinson’s disease
			 and MS will help—
				(A)to identify the
			 incidence and prevalence of these diseases in the United States;
				(B)to collect
			 demographic and other data important to the study of MS and Parkinson’s
			 disease;
				(C)to produce
			 epidemiologically sound data that can be used to compare with cluster
			 information, data sets of the Department of Veterans Affairs, environmental
			 exposure data, and other information;
				(D)to promote a
			 better understanding of causes, prevention, and treatment of disease;
				(E)to better
			 understand public and private resource impact;
				(F)to collect
			 information that is important for research into genetic and environmental risk
			 factors;
				(G)to enhance
			 biomedical and clinical research by providing a basis for population
			 comparisons;
				(H)to enhance efforts
			 to develop better diagnosis and progression biomarkers for MS and Parkinson’s
			 disease; and
				(I)to enhance efforts
			 to find treatments and a cure for MS and Parkinson’s disease.
				3.Surveillance
			 systemsPart P of title III of
			 the Public Health Service Act (42 U.S.C. 280g et seq.) is amended—
			(1)by redesignating
			 the second and third sections 399R (added by section 2 of Public Law 110–373
			 and section 3 of Public Law 110–374) as sections 399S and 399T, respectively;
			 and
			(2)by adding at the
			 end the following:
				
					399U.Surveillance
				of neurological diseases
						(a)Multiple
				sclerosis national surveillance system
							(1)In
				generalNot later than 1 year after receipt of the report
				described in subsection (c)(3), the Secretary, acting through the Director of
				the Agency for Toxic Substances and Disease Registry and in consultation with a
				national voluntary health organization with experience serving the population
				of individuals with multiple sclerosis (referred to in this section as
				MS), shall—
								(A)develop a system
				to collect data on MS including information with respect to the incidence and
				prevalence of the disease in the United States;
								(B)establish a
				national surveillance system for the collection and storage of such data to
				include a population-based registry of cases of MS in the United States;
								(C)assist in
				application of MS national surveillance system methodologies for the
				development, piloting, and implementation of a national Parkinson’s disease
				national surveillance system under subsection (b); and
								(D)provide analysis
				regarding expansion of national disease surveillance systems for other
				neurological diseases and disorders utilizing the MS and Parkinson’s disease
				national surveillance systems’ process and structure.
								(2)PurposeIt
				is the purpose of the registry established under paragraph (1)(B) to gather
				available data concerning—
								(A)MS, including the
				incidence and prevalence of MS in the United States;
								(B)the age, race or
				ethnicity, gender, military service if applicable, and family history of
				individuals who are diagnosed with the disease; and
								(C)other matters as
				recommended by the Advisory Committee established pursuant to subsection
				(c).
								(b)Parkinson’s
				disease national surveillance system
							(1)In
				generalNot later than 1 year after the receipt of the report
				described in subsection (c)(3), the Secretary, acting through the Director of
				the Agency for Toxic Substances and Disease Registry and in consultation with a
				national voluntary health organization with experience serving the population
				of individuals with Parkinson’s disease, shall—
								(A)develop a system
				to collect data on Parkinson’s disease including information with respect to
				the incidence and prevalence of the disease in the United States;
								(B)establish a
				national surveillance system for the collection and storage of such data to
				include a population-based registry of cases of Parkinson’s disease in the
				United States; and
								(C)provide analysis
				regarding expansion of national disease surveillance systems for other
				neurological diseases utilizing the MS and Parkinson’s disease national
				surveillance systems’ process and structure.
								(2)PurposeIt
				is the purpose of the registry established under paragraph (1)(B) to gather
				available data concerning—
								(A)Parkinson’s
				disease, including the incidence and prevalence of Parkinson’s disease in the
				United States;
								(B)the age, race or
				ethnicity, gender, military service if applicable, and family history of
				individuals who are diagnosed with the disease; and
								(C)other matters as
				recommended by the Advisory Committee established pursuant to subsection
				(c).
								(c)Advisory
				Committee
							(1)EstablishmentNot later than 180 days after the date of
				the enactment of this section, the Secretary, acting through the Director of
				the Agency for Toxic Substances and Disease Registry, shall establish a
				committee to be known as the Advisory Committee on Neurological Disease
				Registries (referred to in this section as the Advisory
				Committee). The Advisory Committee shall be composed of at least one
				member, to be appointed by the Secretary, acting through the Director of the
				Agency for Toxic Substances and Disease Registry, representing each of the
				following:
								(A)National voluntary
				health associations that focus solely on MS and have demonstrated experience in
				MS research, care, or patient services.
								(B)National voluntary
				health associations that focus solely on Parkinson’s disease and have
				demonstrated experience in Parkinson’s disease public policy, research, care,
				or patient services.
								(C)The National
				Institutes of Health, to include, upon the recommendation of the Director of
				the National Institutes of Health, representatives from the Office of Portfolio
				Analysis and Strategic Initiatives, the National Institute of Neurological
				Disorders and Stroke, the National Institute of Environmental Health Sciences,
				the National Institute on Aging, and the National Institute of Allergy and
				Infectious Diseases.
								(D)The Department of
				Veterans Affairs, to include representatives from the Parkinson’s Disease
				Research Education and Clinical Centers and the MS Centers of
				Excellence.
								(E)The Department of
				Defense, to include representatives from the Parkinson’s disease and MS
				research programs.
								(F)The Food and Drug
				Administration.
								(G)The Centers for
				Disease Control and Prevention, to include representatives from the Agency for
				Toxic Substances and Disease Registry.
								(H)Patients with MS
				and Parkinson’s disease or their family members.
								(I)Clinicians with
				expertise on MS and Parkinson’s disease.
								(J)Research
				scientists with experience conducting translational research or creating
				systems that support translating basic discoveries into treatments.
								(K)Epidemiologists
				with experience in data registries.
								(L)Geneticists or
				experts in genetics who have experience with the genetics of MS and Parkinson’s
				disease.
								(M)Statisticians.
								(N)Bioethicists.
								(O)Attorneys.
								(P)Other individuals,
				organizations, or agencies with an interest in developing and maintaining the
				MS and Parkinson’s disease national surveillance systems.
								(Q)Experts in
				additional neurological diseases, as appropriate, based on development and
				implementation of national surveillance systems for other neurological diseases
				and disorders.
								(2)DutiesThe
				Advisory Committee shall review information and make recommendations to the
				Secretary concerning—
								(A)the development
				and maintenance of the MS and Parkinson’s disease national surveillance
				systems;
								(B)the use and
				coordination of existing databases that collect or maintain information on
				neurological diseases and disorders;
								(C)the type of
				information to be collected and stored in the systems;
								(D)the manner in
				which such data is to be collected;
								(E)the use and
				availability of such data including guidelines for such use; and
								(F)the application of
				MS and Parkinson’s disease registry methodologies to benefit other neurological
				diseases and disorders, including analysis of how other neurological disease
				surveillance systems or registries can be developed, piloted, and implemented
				nationally utilizing the MS and Parkinson’s disease national surveillance
				systems’ process and structure.
								(3)ReportNot
				later than 1 year after the date on which the Advisory Committee is
				established, the Advisory Committee shall submit a report to Congress
				concerning the review conducted under paragraph (2) that contains the
				recommendations of the Advisory Committee with respect to the results of such
				review.
							(d)GrantsNotwithstanding
				the recommendations of the Advisory Committee under subsection (c), the
				Secretary, acting through the Director of the Agency for Toxic Substances and
				Disease Registry, may award grants to, and enter into contracts and cooperative
				agreements with, public or private nonprofit entities for the collection,
				analysis, and reporting of data on MS and Parkinson’s disease.
						(e)Coordination
				With State, local, and Federal registries
							(1)In
				generalIn establishing the MS and Parkinson’s disease national
				surveillance systems under subsections (a) and (b), the Secretary, acting
				through the Director of the Agency for Toxic Substances and Disease Registry,
				shall—
								(A)identify, build
				upon, expand, and coordinate existing data and surveillance systems, surveys,
				registries, and other Federal public health and environmental infrastructure
				wherever possible, including—
									(i)the 2 MS
				surveillance pilot studies initiated in fiscal year 2006 by the Centers for
				Disease Control and Prevention and the Agency for Toxic Substances and Disease
				Registry;
									(ii)the Parkinson’s
				disease and MS databases of the Department of Veterans Affairs;
									(iii)current
				Parkinson’s disease registries and surveillance systems, including the Nebraska
				and California State registries;
									(iv)current MS
				registries, including the New York State MS Registry and the North American
				Research Committee on MS (NARCOMS) Registry; and
									(v)any other existing
				or relevant databases that collect or maintain information on neurological
				diseases and disorders identified by researchers or recommended by the Advisory
				Committee pursuant to subsection (c); and
									(B)provide for and
				conduct outreach in support of research access to Parkinson’s disease and MS
				data as recommended by the Advisory Committee established pursuant to
				subsection (c) to the extent permitted by applicable statutes and regulations
				and in a manner that protects personal privacy consistent with applicable
				privacy statutes and regulations.
								(2)Coordination
				with other Federal agenciesNotwithstanding the recommendations
				of the Advisory Committee established pursuant to subsection (c), and
				consistent with applicable privacy statutes and regulations, the Secretary
				shall ensure that epidemiological and other types of information obtained under
				subsections (a) and (b) are made available to agencies such as the National
				Institutes of Health, the Food and Drug Administration, the Department of
				Veterans Affairs, and the Department of Defense.
							(f)DefinitionFor
				the purposes of this section, the term national voluntary health
				association means a national nonprofit organization with chapters, other
				affiliated organizations, or networks in States throughout the United
				States.
						(g)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2010 through
				2014.
						.
			
